DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 10-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method of manufacture, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/26/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 30 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for an implantable medical device feedthrough, does not reasonably provide enablement for all possible feedthroughs within all possible devices.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make  the invention commensurate in scope with these claims. Claim 30 is directed towards a feedthrough assembly.  Many devices, medical and non-medical, implantable and external have feedthroughs.  This claim, as written, covers all devices, which would have a feedthrough component. The specification is specific to medical devices in general and implantable medical devices specifically and does not provide enablement for all possible feedthroughs.  

Claims 6, 25 and 33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 6, 25 and 33 each recite that the insulating member is configured to lift from the ledge and form a space during re-solidification.  The specification discusses this in such a manner that surface tension is mentioned and it is mentioned that the insulating member is configured in this manner however; the specification is not clear on what is specifically configured.  It could be the chemical composition of the insulating material, the composition of the insulating material and conductive pin or other components however this is unclear.  It is also not discussed if this is a mechanical characteristic.  In this case the configured to language is not supported.  
Claims 6, 25 and 33 are rejected under 35 U.S.C § 112 and it is improper to rely on speculative assumptions regarding the meaning of a claim and then base a rejection .  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the applicant regards as his invention.


Claims 4, 9, 23 and 28 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 4 and 23:  the claim recites, “wherein the aperture comprises a plurality of apertures”, this language is confusing.  It is unclear, from this language, if the single aperture has apertures or if applicant is intending to include several distinct, apertures within the feedthrough each with its own separate ferrule.  
Claims 9 and 28: the claims each recite “substantially orthogonal”.  The term "substantially" in these claims is a relative term, which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The exact meaning of the word “substantially” or the requisite degree of “substantially” cannot be determined.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 9, 20-24 and 28-32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taylor et al. US 2009/0231107.

    PNG
    media_image1.png
    293
    736
    media_image1.png
    Greyscale
Regarding claims 1, 20 and 29-30:  Taylor discloses a feedthrough assembly 110 (figure 2) for a medical device (“feedthrough assembly for use in an implantable medical device (IMD)” paragraph 0002), the feedthrough comprising: a ferrule 300 (figures 5-7) configured for attachment to the medical device (paragraph 0041), the ferrule 300 defining: an outer and inner end surface (labeled in the associated drawing below); an aperture 308 (figure 5 “opening”) extending through the ferrule from the outer to the inner end surfaces, the aperture comprising: a first portion extending from the inner end surface towards a point at least half way from the outer end to the inner end surface; and a second portion extending from the inner end surface towards a point at least halfway from the outer end surface to the inner end surface, the second portion having a second diameter that is less than the first diameter (see the drawing below), wherein the aperture 308 (figure 5) defines a longitudinal axis extending through the aperture, and a ledge 306 
Regarding claims 2, 21 and 31-32:  Taylor discloses wherein the insulating member 310 (figures 5-7) is a material configured to melt (glass, paragraphs 0002 and 0023) and flow when heated (paragraphs 0024-0025), and wherein the ledge is configured to support the insulating member within the aperture prior to heating (see figures 5-7, the insulating member is seated on top of the ledge 306). 
Regarding claims 3 and 22:  Taylor discloses that the insulating member 310 is configured to support the conductive pin 330 within the ferrule 300 (figures 5-7).
 Regarding claims 4 and 23:  Taylor discloses a plurality  of feedthroughs (figure 1 shows 2 feedthroughs into the IMD; paragraph 0037 discusses a feedthrough with a plurality of pins, which includes the ferrule structures discussed); the feedthrough inherently has a header structure as is known in the art, which attaches to the medical device.
Regarding claims 5 and 24:  Taylor discloses that the insulating member is glass, and the glass insulating member is configured to melt (it is noted that all glass is inherently configured to melt) and flow into contact with the conductive pin when heated (paragraphs 0044-0045).
Regarding claim 9 and 28:  Taylor discloses that the ledge devices a substantially orthogonal surface to the longitudinal axis (Figures 5-7).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7, 26 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor et al. US 2009/0231107 in view of Iyer et al. US 8,160,707.
Regarding claims 7, 26 and 34:  Taylor discloses the claimed invention however Taylor does not specifically disclose the use of an adhesive coated onto the insulating member.  Iyer however teaches of an adhesive on the inner surface of an insulating layer to connect a feedthrough pin (claim 18).  It therefore would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Taylor to . 
Allowable Subject Matter
Claims 8 and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  claims 8 and 27 are directed towards the ledge forming a taper, this type of taper appears to be a unique structural concept. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULA J. STICE whose telephone number is (303)297-4352.  The examiner can normally be reached on Monday - Friday 7:30am -4pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H. Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


PAULA J. STICE
Primary Examiner
Art Unit 3792



/PAULA J STICE/Primary Examiner, Art Unit 3792